             Case 2:17-cv-02742-RFB-PAL Document 121 Filed 03/27/19 Page 1 of 4



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                           Case No. 2:17-cv-02742-RFB-PAL

15                       Plaintiff,                           JOINT STIPULATED MOTION TO STAY
                                                              CASE DEADLINES PENDING
16              vs.                                           MEDIATION AND ORDER

17      SWISSTRAX CORPORATION,                                (SECOND REQUEST)

18                       Defendant.
19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully jointly
22   submit this Joint Stipulated Motion to Stay Case Deadlines Pending Mediation, and state as follows:
23            1.        On March 8, 2017, the Parties filed a Joint Stipulated Motion to Stay Case Deadlines
24   Pending Settlement Discussions (the “Stay Motion”) (ECF No. 116), advising the Court that the Parties
25   have agreed to engage in a settlement conference or mediation in an attempt to resolve this dispute,
26   and that they anticipated that the conference or mediation would be completed by May 6, 2019. The
27   Parties requested that the Court stay all case deadlines until after the settlement conference or mediation
28


     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 121 Filed 03/27/19 Page 2 of 4



 1   in order to preserve resources of the Court and the Parties in the event that the settlement negotiations

 2   dispose of the dispute.

 3            2.        On March 14, 2019, the Court entered an order granting the Stay Motion. See ECF No.

 4   119.

 5            3.        Although the Parties subsequently agreed on a mediator and secured a mediation date,

 6   the mediation will not be concluded by May 6, 2019, as previously contemplated. The mediation is

 7   scheduled for June 7, 2019. As such, the Parties respectfully request that the stay of case deadlines be

 8   extended to June 14, 2019, to allow the Parties to dedicate their efforts to the potential settlement of

 9   this dispute, and to preserve judicial and party resources in the event that settlement negotiations

10   dispose of the case. The Parties also request that a status conference regarding case deadlines be

11   scheduled for as soon as possible after June 14, 2019, so that case scheduling may be resumed in the

12   event the Parties are unable to resolve their dispute.

13            4.        The Parties do not currently have a trial date.

14            5.        Good cause exists for this request. Staying the case deadlines will preserve the

15   resources of both the Court and the parties in the event that the ongoing settlement negotiations dispose

16   of this dispute. The Parties are not seeking the extensions for purposes of undue delay.

17            Dated this 27th day of March, 2019.

18
      DORSEY & WHITNEY LLP                                      DICKINSON WRIGHT PLLC
19
      /s/ Tamara L. Kapaloskika;jfdlkajdklfajdl                 /s/ Steven A. Caloiarodlka;jfdlkajdklfajdl
20    Brett L. Foster                                           John L. Krieger
      Tamara L. Kapaloski                                       Steven A. Caloiaro
21    Dorsey & Whitney, LLP                                     Christian T. Spaulding
      111 South Main Street, Suite 2100                         8363 West Sunset Road, Suite 200
22    Salt Lake City, UT 84111-2176                             Las Vegas, NV 89113
      Email: foster.brett@dorsey.com                            Email: jkriger@dickinson-wright.com
23    Email: kapaloski.tammy@dorsey.com                         Email: scaloiaro@dickinson-wright.com
                                                                Email: cspaulding@dickinson-wright.com
24

25

26

27

28

                                                            2
     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 121 Filed 03/27/19 Page 3 of 4



 1
                                             IT IS SO ORDERED.
 2

 3                                           IT IS FURTHER ORDERED: A status
                                             check and scheduling hearing is set for June
 4
                                             25, 2019, at 9:00 AM, before the assigned
 5                                           magistrate judge.

 6
                                             ____________________________________
 7                                           Hon. Peggy A. Leen
                                             United States Magistrate Judge
 8

 9                                           DATED: April 1, 2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
     4852-8165-9528\1
